Citation Nr: 1214592	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  08-18 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The Veteran had active military service with the United States Air Force from June 1966 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA audiology examination in May 2007.  The examiner reviewed the claims file and opined that current hearing loss disability was less likely than not related to in-service noise exposure.  The examiner explained that based on review of audiograms at entry and separation, there had been no significant shift in puretone thresholds at any frequency, and given the delayed onset of noticeable hearing loss reported by the Veteran and disability diagnosed on objective testing, a nexus to service was not likely.

Unfortunately, the audiogram identified by the examiner as being dated in June 1966, at entry, was actually performed in February 1969, close in date to the Veteran's separation.  The actual audiogram results at entry were not considered, and hence the doctor's conclusions regarding the significance of any shift in thresholds are based on an incorrect factual basis.  The examination report is inadequate.  VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Remand is therefore required.

The Board notes that the May 2007 examiner indicated there was a pre-existing hearing disability at 6000 Hertz.  This was, of course, incorrect, as the testing considered was actually dated well after entry into service.  Nevertheless, the actual June 1966 audiogram does appear to indicate an elevated puretone threshold for the left ear at 6000 Hertz; no result is shown for the right ear.  VA does not consider the 6000 Hertz frequency in defining the presence of a hearing loss disability, or in evaluating such.  See 38 C.F.R. §§ 3.385, 4.85 (2011).  For purposes of determining whether there was a pre-existing hearing disability, therefore, the findings at 6000 Hertz are not relevant.

Accordingly, the Board finds that there was no pre-existing hearing loss disability for VA purposes.  The Veteran was sound on entry into service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This is purely a question of direct service connection.  Any examiner may, of course, consider changes in puretone thresholds at 6000 Hertz as evidence relevant to the question of the impact of in-service noise exposure, as the May 2007 examiner very properly did.

In light of the prior confusion over the dates of in-service hearing testing, the evidence is summarized below.  

Prior to October 31, 1967, audiometric results were reported in ASA standards in service treatment records.  After that date, they were reported in ISO-ANSI standards.  In order to facilitate data comparison, the ASA standards measured for tests prior to October 31, 1967 have been converted to ISO-ANSI standards, and are represented by the figures shown in parentheses below.  

The Veteran's June 1966 enlistment audiological examination revealed:

HERTZ
500
1000
2000
3000
4000
6000
RIGHT
0(15)
0(10)
0(10)

5(10)

LEFT
5(20)
5(15)
5(15)

5(10)
30(40)

A May 1967 hearing conservation audiological evaluation revealed:

HERTZ
500
1000
2000
3000
4000
6000
RIGHT
0(15)
0(10)
0(10)
0(10)
15(20)
45(55)
LEFT
5(20)
    0(10)
    0(10)
0(10)
15(20)
25(35)

A May 1968 hearing conservation audiological evaluation revealed:

HERTZ
500
1000
2000
3000
4000
6000
RIGHT
0
0
0
5
20
60
LEFT
0
0
0
0
0
35

A February and September 1969 audiological examinations revealed:

HERTZ
500
1000
2000
3000
4000
6000
RIGHT
10
5
5
5
15
70
LEFT
15
10
10
10
15
35

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiology examination.  The claims file must be reviewed in conjunction with the examination.  The examiner must be notified that excessive noise exposure in service as a jet engine mechanic is established.

The examiner should perform all required testing, and must describe the impact of any diagnosed hearing loss on the Veteran's daily and occupational functioning.  The examiner must opine as to whether it is at least as likely as not any currently diagnosed hearing loss disability is caused or aggravated by in-service noise exposure.

If the May 2007 VA examiner is available to conduct a review of the claims file and render an updated opinion, a new examination is not required.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

